Exhibit 10.2

FORM OF COMMERCIAL PAPER ISSUING AND PAYING AGENT

AGREEMENT

Agreement, dated as of                 , 2012 (this “Agreement”), between
                (“Issuing and Paying Agent”) and Noble Corporation, a Cayman
Islands exempted company limited by shares, having an office at Suite 3D,
Landmark Square, 64 Earth Close, P.O. Box 31327, Georgetown, Grand Cayman,
Cayman Islands, BWI (the “Company”).

WITNESSETH:

THAT WHEREAS, the Company wishes to appoint Issuing and Paying Agent as its
agent in connection with the issuance and payment of its short-term promissory
notes described below and Issuing and Paying Agent wishes to accept such
appointment, each on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and of the agreements
hereinafter set forth, the parties hereby agree as follows:

Section 1. Appointment and Acceptance

The Company hereby appoints Issuing and Paying Agent as its agent for the
Company in connection with the issuance and payment of Notes (as defined below),
and Issuing and Paying Agent agrees to act as such upon the terms and conditions
set forth in this Agreement.

Section 2. Form of Notes

The Company’s short-term promissory notes to be issued by the Company hereunder
shall mean promissory notes of the Company, offered for sale in a transaction
which is exempt from registration under either (i) Section 4(a)(2) of the
Securities Act of 1933, as amended (the “1933 Act”), and having maturities of
397 days or less, or (ii) Section 3(a)(3), or 3(a)(2) of the 1933 Act and having
maturities of 270 days or less, and will be book-entry notes only represented by
a master note issued by the Company in connection with the book-entry commercial
paper program of The Depository Trust Company (“DTC”) or other depository
(book-entry notes herein called the “Notes” and individually a “Note”).

Section 3. Issuance of Notes; Authorized Agents

 

  (A) Pursuant to the Direct for Securities On Line User Agreement (the “User
Agreement”) with Issuing and Paying Agent, Issuing and Paying Agent will accept
issuance and payment instructions for the Notes through Direct for
Securities-Issuing and Paying Agent North America (“CIPANA”) from certain
officers and employees of the Company, dealers, or others authorized by the
Company to access CIPANA (the “Authorized Agents”).



--------------------------------------------------------------------------------

If an Authorized Agent specifies that a Note shall be issued in book-entry form
represented by a Master Note, the Authorized Agent shall transmit its
instructions through CIPANA in accordance with the standard prevailing
book-entry Note program procedures of the DTC. The release by an Authorized
Agent of the issuance instructions to the DTC shall constitute the issuance of a
book-entry Note.

 

  (B) The Authorized Agents shall not instruct Issuing and Paying Agent to issue
any Note with a maturity date which is (i) greater than the tenor allowable
under the applicable law or (ii) a day on which Issuing and Paying Agent’s or,
the appropriate depository’s offices in New York, New York are not open for
business. If applicable under this Agreement, Extendible Commercial Notes
(“ECNs”) shall have maturities of 397 days or less.

 

  (C) The Company, or in the case of its dealers, the dealer, will supply
Issuing and Paying Agent with an incumbency certificate listing the names of the
Authorized Agents together with specimens of their signatures. Until Issuing and
Paying Agent receives a subsequent incumbency certificate from the Company or
the dealer, as the case may be, Issuing and Paying Agent shall be entitled to
rely on the last such certificate delivered to it for purposes of determining
the Authorized Agents.

Section 4. Delivery of Notes and Payment for Note

 

  (A) All Notes shall be delivered in accordance with DTC rules.

 

  (B) All funds to be used in payment for Notes are to be credited to the
Company’s account number                 at Issuing and Paying Agent (the
“Company’s Account”). This account may be changed upon written instruction from
the Company, accepted by Issuing and Paying Agent.

Section 5. Payment of Notes at Maturity

Issuing and Paying Agent agrees to effect payment on the Company’s behalf by
debiting the Company’s Account in the amount of the face value amount of such
Note, plus interest, if applicable, and to enter appropriate notations of
payment. The Company agrees to maintain a sufficient credit balance in said
account to pay each Note at maturity.

The Company acknowledges that nothing in this Agreement shall obligate Issuing
and Paying Agent to extend credit, grant financial accommodation, or otherwise
advance funds to the Company for the purpose of making any such payments or part
thereof or otherwise effecting such transactions.

 

2



--------------------------------------------------------------------------------

Section 6. Instructions

 

  (A) The Company understands that all instructions are to be in writing,
directed to Issuing and Paying Agent’s Agency and Trust Department. Instructions
transmitted through computer terminals (including CIPANA) or by facsimile shall
be considered written instructions for the purpose of this Agreement.

 

  (B) All instructions with respect to the issuance of Notes must be given via
computer terminal (including CIPANA) by 1:00 p.m. New York time in order for the
Notes to be issued on the same day.

 

  (C) Prepayment instructions and cancellations of a previous issuance
instruction will be accepted for book-entry issuances from an Authorized Agent
if received by Issuing and Paying Agent by 2:00 p.m. New York time and, in the
case of facsimile instructions, only after a confirming telephone call back to
another Authorized Agent of the entity which gave the instruction. Regarding
ECNs, notice that the Company will not redeem any Notes on the relevant Initial
Redemption Date (“as defined in the applicable Extendible Commercial Note
Announcement”) must be received in writing by Issuing and Paying Agent by 11:00
a.m., New York time, on such Initial Redemption Date.

 

  (D) If Issuing and Paying Agent acts on any instruction it believes in good
faith to have been sent by an Authorized Agent, Issuing and Paying Agent shall
not, provided it complies with this Section 6, be responsible if that
instruction is not an authorized instruction of the Company or is not in the
form the Company sent or intended to send (whether due to fraud, distortion or
otherwise) and the Company shall indemnify Issuing and Paying Agent against any
loss, liability claim or expense (including reasonable legal fees) it may incur
in connection with its acting in accordance with that instruction.

 

  (E) Notwithstanding anything to the contrary herein, any and all
communications (both text and attachments) by or from the Issuing and Paying
Agent that the Issuing and Paying Agent in its sole discretion deems to contain
confidential, proprietary, and/or sensitive information and sent by electronic
mail will be encrypted. The recipient (the “Email Recipient”) of the email
communication will be required to complete a one-time registration process.
Information and assistance on registering and using the encryption technology
can be found at Issuing and Paying Agent’s secure website at,                 or
by calling                 (in the U.S.) or                at any time.

 

3



--------------------------------------------------------------------------------

Section 7. Representations and Warranties of the Company

 

  (A) The Company represents and warrants as follows:

 

  (i) The Company is a duly organized and validly existing company in good
standing under the laws of the jurisdiction of its formation and has the
requisite power and authority to own its property, to carry on its business as
presently being conducted, to execute and deliver this Agreement, and the Notes,
and to perform and observe the conditions hereof and thereof.

 

  (ii) This Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding agreement
of the Company. The issuance and sale of Notes by the Company hereunder have
been duly and validly authorized by the Company and when delivered by Issuing
and Paying Agent as provided in this Agreement, each Note will be the legal,
valid and binding obligation of the Company subject to the effect of bankruptcy,
moratorium, fraudulent transfer and other laws affecting creditors’ rights
generally and equitable principles.

 

  (iii) The offer and sale by the Company of such Notes will (a) constitute
exempt transactions under Section 4(a)(2) or (b) involve exempt securities under
Section 3(a)(3) or 3(a)(2) of the 1933 Act and, accordingly, registration of the
Notes under the 1933 Act will not be required. Qualification of an indenture
with respect to the Notes under the Trust Indenture Act of 1939, as amended,
will not be required in connection with the offer, issuance, sale or delivery of
the Notes.

 

  (iv) No consent or action of, or filing or registration with, any governmental
or public regulatory body or authority is required to authorize, or is otherwise
required in connection with, the execution, delivery or performance of this
Agreement or the Notes.

 

  (B) Each issuance of Notes by the Company shall be deemed a representation and
warranty by the Company to Issuing and Paying Agent, as of the date thereof,
that, both before and after giving effect to such issuance the representations
and warranties of the Company set forth in Section 7(A) hereof remain true and
correct on and as of such date as if made on and as of such date (except to the
extent such representations and warranties expressly relate solely to an earlier
date).

Section 8. Governing Law and Jurisdiction

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without regard to the conflict of laws
provisions thereof. Any claims made under this Agreement shall be heard and
determined in the Federal or state courts located in the State of New York. The
Company and Issuing and Paying Agent hereby agree to submit to the jurisdiction
of the Federal and state courts located in the State of New York for the
resolution of any proceedings brought therein relating to claims arising from or
in connection with this Agreement.

 

4



--------------------------------------------------------------------------------

Section 9. Fees

The Company agrees to pay the fees and expenses for the services rendered under
this Agreement, as set forth in writing from time to time, between the Company
and Issuing and Paying Agent. The Company will be provided thirty (30) days
advance notice of any prospective increase in fees.

Section 10. Indemnification

The Company agrees to indemnify Issuing and Paying Agent and its affiliates,
their respective directors, officers, employees, and agents, and any successor
thereto (each such person being an “Indemnified Person”) from and against any
and all losses, claims, damages and liabilities, joint or several, to which such
Indemnified Person may become subject under any applicable federal or state law,
or otherwise, related to or arising out of any matter or transaction
contemplated by this Agreement and the User Agreement, and to the performance by
Issuing and Paying Agent of the services contemplated by this Agreement and
shall promptly reimburse any Indemnified Person for all reasonable out of pocket
expenses (including, but not limited to, reasonable fees and disbursements of
external counsel), as they are incurred , in connection with the investigation
of, preparation for or defense of any pending or threatened claim or any action
or proceeding arising therefrom, whether or not such Indemnified Person is a
party, provided, however, that the Company shall not be liable in any such case
to the extent such loss, claim, damage or liability is finally judicially
determined to have resulted from an Indemnified Person’s gross negligence or
willful misconduct. The Company shall not be liable hereunder to any Indemnified
Person regarding any settlement, compromise or entry of judgment with respect to
any claim, loss, damage or liability unless such settlement, compromise or entry
of judgment is consented to by the Company, which consent shall not be
unreasonably withheld or delayed.

Section 11. Assignment

This Agreement shall not be assignable by either party without the written
consent of the other and any purported assignment made in contravention of this
Section 11, shall be null and void and of no effect whatsoever. However, Issuing
and Paying Agent shall have the right to assign, transfer, or subcontract either
in whole or in part, any of its rights or obligations under this Agreement to
any affiliate of Issuing and Paying Agent, upon at least 30 days prior written
notice to the Company.

Section 12. Force Majeure

Either party is excused from performance and shall not be liable for any delay
in delivery or for nondelivery, in whole or in part, caused by the occurrence of
any contingency beyond the control of the party including, but not limited to,
fires, civil disobedience, riots, rebellions, accident, explosion, flood, storm,
Acts of God and similar occurrences.

 

5



--------------------------------------------------------------------------------

Section 13. Termination

This Agreement may be terminated by either party upon 30 days prior written
notice to the other. Termination of this Agreement shall not affect the
Company’s liabilities to Issuing and Paying Agent hereunder in connection with
any Notes issued prior to such termination. Issuing and Paying Agent shall have
a continuing obligation to act on behalf of the Company in accordance with the
terms and conditions of this Agreement with respect to Notes outstanding, as of
the termination date, until such Notes have matured and been paid by the
Company, but shall have no obligation with respect to the issuance of Notes
after such termination date.

Section 14. Complete Agreement; Counterparts.

This Agreement, together with the Schedules attached hereto, constitutes the
entire Agreement between the parties with respect to the subject matter hereof
and supersedes in all respects all prior proposals, negotiations, conversations,
discussions and agreements between the parties concerning the subject matter
hereof. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, through their duly authorized officers,
have executed this Agreement as of the day and year set forth above.

 

NOBLE CORPORATION,     [ISSUING AND PAYING AGENT] a Cayman Islands exempted
company       limited by shares      

By:

        By:    

Name: 

      Name:     

Title:

      Title:    

Date:

        Date:    

(Signature Page to IPA Agreement)